DETAILED ACTION
Claims 1 – 19 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2017 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raveendran et al (US 2013/0246663, hereinafter referred to as Raveendran).
As per claims 1 and 10:
Taking claim 1 as exemplary: Raveendran discloses a method for a device to participate in a managed Universal Serial Bus (USB) ecosystem, the method comprising receiving characteristics from a plurality of devices in the USB ecosystem (Raveendran: Paragraph [0063]); using the received characteristics to set a one-to-many relationship between an extended USB device policy manager and the plurality of devices (Raveendran: Paragraph [0069] – [0070], VHCI performing as claimed USB device 
As per claims 2, 11 and 16:
Taking claim 2 as exemplary: Raveendran discloses broadcasting a presence of the device to the ecosystem (Raveendran: Paragraph [0069] – [0070], sending messages from host to hub).
As per claims 3, 12 and 17:
Taking claim 3 as exemplary: Raveendran discloses coordinating with the ecosystem to select a device to be a master for the ecosystem (Raveendran: Paragraph [0069] – [0070], host 80 acting as master).
As per claims 4 and 18:
Taking claim 4 as exemplary: Raveendran discloses determining a topology of the ecosystem using broadcast information from the plurality of devices (Raveendran: Paragraph [0057], host monitoring the topology).
As per claims 5 and 13:
Taking claim 5 as exemplary: Raveendran discloses sending device characteristics to a master for the ecosystem (Raveendran: Paragraph [0063]).
As per claims 6, 14 and 19:
Taking claim 6 as exemplary: Raveendran discloses the device establishes the connection with a wireless protocol (Raveendran: Paragraph [0045] and [0047] wireless connection).
As per claim 7:

As per claim 8:
Raveendran discloses querying each of the other devices in the ecosystem to determine status and capabilities (Raveendran: Paragraph [0063]).
As per claim 9:
Raveendran discloses sending command to slave devices to configure power and data management (Raveendran: Paragraph [0058]).
As per claim 15:
Raveendran discloses a computing device, comprising a wireless communication device (Raveendran: Paragraph [0066] and figure 4); a Universal Serial Bus (USB) controller (Raveendran: Paragraph [0069]); and a processor configured to execute an extended USB device policy manager (eDPM) of the device, the eDPM to establish a many-to-many relationship with a set of eDPM in a USB ecosystem, the eDPM to establish the ecosystem via the wireless communication device and to establish control of the USB controller configuration via the wireless communication device  (Raveendran: Paragraph [0067] and [0069]-[0070], wireless control, communication between VHCI of host with VHCI of hub, VHCI interpreted as performing the functionality of the claimed eDPM, [0040] and [0043] host and hub include processors).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430.  The examiner can normally be reached on Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY K HUSON/Primary Examiner, Art Unit 2181